Opinion by
Judge Eogers,
After careful examination of the record .and review of the written arguments of the parties, being satisfied that the findings of the Civil Service Commission of Bangor Borough are supported by the evidence and that the issues of law were correctly decided by the Court of Common Pleas of Northampton County, we affirm the order of that court upholding the dismissal of the appellant from his position of chief of police of Bangor Borough on the able opinion of Judge Alfred T. Williams, Jr. reported at Pa. D. & C.3rd ( )
*300Order
And Now, this 12th. day of May, 1983, the order of the Court of Common Pleas of Northampton County in the above-captioned matter is affirmed.